Citation Nr: 1426335	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for diabetes mellitus, type II. 

3.  Entitlement to service connection for skin cancer.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to November 1967, including service in the official waters of the Republic of Vietnam aboard the USS O'Bannon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in the Virtual VA paperless claims processing system are duplicative of the documents in VBMS.  

In June 2012, the Veteran filed a claim for increased evaluation of service-connected hearing loss.  The record before the Board does not indicate that the Agency of Original Jurisdiction (AOJ) has adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  On April 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his Board hearing that he wanted to withdraw the issues of entitlement to service connection for a low back disorder, diabetes mellitus, and skin cancer.

2.  Resolving all reasonable doubt in favor of the Veteran, there is a current diagnosis of PTSD that is based upon a combat stressor.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the issues of entitlement to service connection for a low back disorder, diabetes mellitus, and skin cancer are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for the establishment of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disorder, Diabetes, and Skin Cancer

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Withdrawal may also be made on the record at a hearing.  38 CFR 20.204(b)(1).  

In the present case, the appellant and his authorized representative withdrew the issues of entitlement to service connection for low back disorder, diabetes, and skin cancer on the record at his April 2014 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

PTSD

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In the decision below, the Board grants service connection for PTSD.  In light of the Board's favorable decision on the Veteran's remaining claim of entitlement to service connection for PTSD, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.

The Veteran seeks service connection for PTSD based upon his service in the Navy aboard the USS O'Bannon.  Specifically, he contends that his PTSD is due to his combat experience in Vietnam.  He has consistently described firing on the enemy in support of planes deployed from nearby aircraft carriers and the Army forces on shore.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the criteria for service connection of PTSD have been met and the appeal will be allowed.

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD similarly requires (1) medical evidence establishing a diagnosis of the disorder, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link established by medical evidence between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125(a).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; and (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304(f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence; and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1), (f)(2), (f)(4).

Regarding combat stressors, the evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran engaged in combat with the enemy.  Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  There need not be "corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Regarding stressors based on a Veteran's fear of hostile military or terrorist activity, lay evidence alone may establish an alleged stressor where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).  

First, the Board finds that, taking the evidence in the light most favorable to the Veteran, his stressors are combat-related.  The Veteran alleges combat experience on the Saigon River aboard the USS O'Bannon in May 1966.  His service personnel records (SPRs) document that he was assigned to the USS O'Bannon from August 1965 through his November 1967 separation from service.  The USS O'Bannon's deck logs for May 1966 verify that the ship entered the "hostile fire zone" on May 22, 1966.  The deck logs document that those aboard were ordered to general quarters for the provision of naval gunfire support to forces on the beach.  On May 24, 1966, the USS O'Bannon again expended ammunition firing at Viet Cong targets assigned by a ground spotter.  The Annual Command History of the USS O'Bannon for 1966 indicates that the ship served as plane guard for the USS Intrepid from May 12, 1966 to June 16, 1966; with two six-day deployments to provide gunfire support for forces ashore.  In the course of this action, the USS O'Bannon hit Viet Cong base camps, troop concentrations, and small craft in the III and IV Corps areas.  

The evidence listed above establishes that the USS O'Bannon participated in attacking the enemy, and such evidence ordinarily supports a finding that the Veteran engaged in combat; proof of personal participation is not required.  See VAOPGCPREC 12-99 (October 18, 1999).  Notably, however, the Veteran's Military Occupational Specialty of an Ordnance Mechanic as listed on his DD 214 supports his contention as to his personal involvement in combat by aiming the ship's guns and standing watch on the open deck at night.  As the USS O'Bannon was engaged in attacking the enemy, and the information in the Veteran's December 2009 stressor statement, April 2014 hearing testimony, the official records of the USS O'Bannon, and his personnel records is all consistent; the record supports the finding that the Veteran was engaged in combat with the enemy.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  There is an absence of clear and convincing evidence to the contrary, and these claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's naval service in Vietnam, with participation in firing on the enemy by the USS O'Bannon.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Accordingly, there are verified stressors.

Second, the Board notes the Veteran's verified diagnosis of PTSD.  The Veteran sough regular treatment for PTSD, including group therapy with a social worker and individual counselling with a VA psychiatrist, Dr. WLC.  Dr. WLC diagnosed PTSD in August 2010.  Although the assessment was not as detailed as a comprehensive VA examination, Dr. WLC discussed the criteria for PTSD diagnosis under DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  He addressed all of the applicable criteria.  

Additionally, a private physician, Dr. LVY, diagnosed PTSD in December 2009.  Dr. LVY addressed the relevant criteria, nothing the Veteran's combat stressor, intrusive memories and nightmares, difficulty sleeping, and symptoms of many years duration.  Dr. LVY also provided an opinion linking this diagnosis to the Veteran's naval experiences in Vietnam, thereby fulfilling the final requirement for service connection of PTSD.  38 C.F.R. § 3.304.  Although it isn't clear that Dr. LVY reviewed any personnel records, the opinion was based upon an accurate portrayal of the Veteran's service, to include his experiences on the USS O'Bannon.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Both Dr. LVY and Dr. WLC took a detailed history consistent with the Veteran's in-service combat experience and his alleged stressors and conducted an examination of the Veteran.  The Board finds the VA diagnosis and private opinion of significant probative value as such is derived from a factually accurate, fully articulated, and sound reasoning supporting the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v, 22 Vet. App. at 303-04.  Notably, there is no conflict in the medical evidence of record as to the Veteran's diagnosis, and there is no opposing medical nexus opinion.  

As there is a diagnosis of PTSD related to the Veteran's in-service stressors based on combat experiences, the evidence supports the grant of service connection for PTSD.  38 C.F.R. § 3.304(f)(2).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.


ORDER

The issue of entitlement to service connection for a low back disorder is dismissed.  

The issue of entitlement to service connection for diabetes mellitus is dismissed.  

The issue of entitlement to service connection for skin cancer disorder is dismissed.  

Service connection for PTSD is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


